Title: To John Adams from John Sinclair, 8 April 1799
From: Sinclair, John
To: Adams, John




Dear Sir.
London 15 Parliament Street 8 April 1799

Permit me to request your acceptance of the inclosed. It may furnish some hints to those who build new Towns in America. I am on the eve of setting out for Scotland, so excuse a short letter, and believe me, with much respect & regard, / Your faithful & obt Servant

John Sinclair
N.B. a change has taken place at the Board of Agriculture, at the last annual Election, in consequence of which Lord Somerville was chosen President by a Majority of one. It was carried by the Cabinet Ministers, and other official members, who had never attended, & as it is only to be considered as a stroke of political resentment, for having differed with Ministers in parliament (for the members unanimously voted me their thanks, as soon as the Board reassembled) I give myself no concern about it, and continue as much disposed to promote the interest of the Board as ever. It has induced me however, to resolve in future, to pay more attention to the management of my own private affairs, & less to public matters, than I have done for some years past.—

